Citation Nr: 0116705	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-17 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of left Achilles tendon repair.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's postoperative 
residuals of left Achilles tendon repair include a complaint 
of altered gait, with an ability to plantar flex the left 
ankle to 35 degrees; ankylosis involving the left ankle is 
not shown.

2.  Postoperative residuals of left Achilles tendon repair, 
rated as 30 percent disabling, comprises the lone disability 
for which the veteran is receiving VA compensation; her 
combined rating is 30 percent.  

3.  The veteran's has completed high school and was last 
employed on a full time basis, in 1989, as a housekeeper.  

4.  The veteran's postoperative residuals of left Achilles 
tendon repair, the lone disability for which she is receiving 
VA compensation, are not sufficiently disabling so as to 
preclude her from securing or following a substantially 
gainful occupation consistent with her educational and 
occupational experience.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of left Achilles tendon repair have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45 and Part 4, 
Diagnostic Code 5270 (2000).

2.  The criteria for a TDIU have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000); 
VAOPGCPREC 8-97 (February 11, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information or evidence necessary to 
substantiate each aspect of her claim.  In addition, it 
appears that all pertinent clinical reports bearing on 
outpatient treatment rendered the veteran have been procured.  
Finally, notwithstanding her right to the same, the veteran, 
in her August 2000 Substantive Appeal (VA Form 9), declined 
to be afforded a personal hearing.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which each disability for 
which compensation is being paid affects a claimant's ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

The veteran is receiving compensation, in accordance with 
38 U.S.C.A. § 1151 (West 1991), for postoperative residuals 
of left Achilles tendon repair, for which the RO has assigned 
a 30 percent disability rating under Diagnostic Codes 5299-
5270 of the Rating Schedule.

In accordance with the pertinent discussion advanced by the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's postoperative residuals of left Achilles tendon 
repair.  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.



I.  Rating in Excess of 30 percent for Postoperative 
Residuals of Left Achilles Tendon Repair

The veteran's postoperative residuals of left Achilles tendon 
repair are rated analogous to ankylosis involving an ankle 
pursuant to Diagnostic Code 5270.  38 C.F.R. § 4.20.  In 
accordance with Diagnostic Code 5270, if stiffness or 
ankylosis of the ankle joint is shown by objective medical 
evidence, a 30 percent rating is warranted where the joint is 
fixed in plantar flexion at any point between 30 and 40 
degrees, or is fixed in dorsiflexion at any point between 
zero to 10 degrees.  A 40 percent rating is warranted under 
Diagnostic Code 5270 where the ankle is fixed in plantar 
flexion at a point greater than 40 degrees, or in 
dorsiflexion at a point greater than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.

The veteran asserts that, owing to her postoperative 
residuals of left Achilles tendon repair, her "gait" may have 
slowed somewhat over the last several years.  She avers, in 
essence, that her postoperative residuals of left Achilles 
tendon repair are more severely disabling than is reflected 
in her presently assigned 30 percent disability evaluation.  
In this regard, when she was seen for VA outpatient treatment 
in March 1997, she was noted to exhibit "good power" and 
"normal tone" on pertinent motor examination, though motion 
"around the left Achilles" was described as being 
"decreased".  Her gait was described as being "mildly 
broadbased".  When she was seen for VA outpatient treatment 
in March 1999, she was noted to experience "pain" involving 
her ankle.

When she was pertinently examined by VA for compensation 
purposes in January 2000, the veteran indicated that she 
continued to experience "gait disturbance" as well as 
essentially constant pain and "hypersensitivity to light 
touch about the left heel cord area."  On physical 
examination, her left ankle/foot area was noted to show a 
well-healed surgical incision over the posterior aspect of 
the distal calf and the region of the heel cord repair.  
There was minimal thickness of the repaired heel cord 
consistent with the injury and repair.  There was 
hypersensitivity to light touch surrounding the operative 
area.  The heel cord was noted to be flexible and there 
appeared to be no unusual scar in the area.  Overall left 
ankle motion was described as being "normal"; dorsiflexion 
and plantar flexion were demonstrated to 15 and 35 degrees, 
respectively.  The left ankle was described as being 
"stable", and there was flexibility in the hind foot and mid-
tarsal joints of the foot.  The examination impression was 
chronic pain syndrome, postoperative status, left heel cord 
repair.

In considering the veteran's claim for a rating in excess of 
30 percent for her postoperative residuals of left Achilles 
tendon repair, the Board has no reason to question her 
veracity relative to her above-cited assertion that her 
"gait" may have slowed somewhat over the course of the last 
several years.  Notwithstanding such consideration, however, 
the Board is of the opinion, owing to the reasoning and 
analysis set forth hereinbelow, that her currently assigned 
30 percent disability rating for her postoperative residuals 
of left Achilles tendon repair is fully appropriate.  In 
reaching such conclusion, the Board would point out, in the 
first instance, that inasmuch as overall motion referable to 
the veteran's left ankle was described on the January 2000 VA 
examination as being "normal", and with no objective evidence 
demonstrative of stiffness/rigidity, her left ankle cannot be 
said to be locked in ankylosis.  Therefore, any notion that a 
rating in excess of 30 percent inheres pursuant to the above-
cited criteria contained in Diagnostic Code 5270 (which are 
specifically predicated on the presence of "ankylosis") 
necessarily does not obtain.  Further, the maximum rating 
authorized under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5271 (2000) is 20 percent in consideration of 
"[m]arked" overall limitation of motion.  Even ignoring that 
such evaluation is less than that currently assigned, the 
Board is constrained to advance the salient observation that 
the veteran's recently demonstrated ability to plantar flex 
her left ankle (to 35 degrees) is representative of motion in 
such excursion which is only 10 degrees less than being full.  
See 38 C.F.R. § 4.71, Plate II (2000).  Given the foregoing, 
then, and without evidence of deformity involving any ankle 
excursion, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's postoperative residuals of left Achilles tendon 
repair.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to residual impairment 
associable with the veteran's left Achilles tendon repair, 
including general functional loss, weakened movement and 
excess fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  To be sure, 
problems related by the veteran, on the occasion of her 
recent above-addressed VA examination, to include 
experiencing excess fatigability and some incoordination when 
walking on irregular surfaces were characterized by the VA 
examiner as being "consistent with her postoperative status."  
However, while in the course of such VA examination the 
veteran also "seem[ed] to have weakened movement" and was 
unable to rise on tiptoe or rock back on her heels, the same 
was thought, at least in part, to be attributable to "poor 
effort" by the veteran.  Further, while pain she complained 
of experiencing with weightbearing and standing was also 
characterized by the VA examiner as being "consistent with 
her postoperative status", the examiner added, significantly, 
that such complaint "seem[ed to be] exaggerated."  The latter 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the veteran's left Achilles tendon repair, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
postoperative residuals of left Achilles tendon repair more 
closely approximate those required for a 40 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45 and Part 4, Diagnostic Code 5270.

In addition, the Board would note that the veteran's surgical 
scar has not been found to be tender and/or painful so as to 
justify a separate 10 percent evaluation under 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2000).  Her left 
ankle/foot area was noted in January 2000 to exhibit a well-
healed surgical scar, and thus a separate rating for it is 
not for consideration.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



II.  TDIU

The veteran's postoperative residuals of left Achilles tendon 
repair, rated as 30 percent disabling, comprise the lone 
disability for which she is receiving VA compensation 
benefits.  The pertinent clinical evidence bearing on such 
disability was addressed in the Board's disposition in the 
preceding section and will, therefore, not be rearticulated 
for purposes of the Board's adjudication of the current claim 
for a TDIU.  

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disablement.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  While the veteran is 
receiving compensation for her postoperative residuals of 
left Achilles tendon repair in accordance with the provisions 
of 38 U.S.C.A. § 1151 rather than on the basis of service 
connection, such provision authorizes payment of 
compensation, in the context of this aspect of the appeal, 
"as if" such postoperative residuals (of left Achilles tendon 
repair) were in fact service-connected.  See VAOPGCPREC 8-97, 
supra. 

In her application for a TDIU, VA Form 21-8940, dated in 
September 1999, the veteran indicated that she had completed 
four years of high school.  As the lone disability she 
specified which prevented her "from securing or following any 
substantially gainful occupation", she cited her "ruptured 
[and] repaired" left Achilles tendon.  She indicated that 
such disability initially "affected [her] full time 
employment" in 1988, and further related that she had last 
worked on a full time basis, as a housekeeper, in 1989.

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
section which obtained in the course of the veteran's 
(orthopedic) examination by VA in January 2000, the Board is 
of the opinion that entitlement to a TDIU is not warranted.  
In reaching the foregoing conclusion, the Board is 
constrained to point out that entitlement to a TDIU must be 
based solely on the impact of service-connected disablement 
on the ability to obtain and maintain substantially gainful 
employment.  To be sure, the Board has not overlooked that, 
whatever the cause of the same, the veteran has not worked 
since the late 1980's.  Notwithstanding the foregoing, 
however, the Board would stress the more salient 
consideration that being unemployed gives no rise to any 
inference that one is unemployable.  While the Board does 
not, in any event, dispute that the veteran may be somewhat 
hindered by disablement traceable to her postoperative 
residuals of left Achilles tendon repair from engaging in 
certain fields of employment, e.g., those necessitating 
extensive standing and/or walking, such consideration is of 
no necessary relevance with respect to entitlement to a TDIU.  
Rather, the criteria set forth in the VA Rating Schedule, 
supra, specifically contemplate, and provide compensation 
for, any impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board is 
constrained to emphasize that, while the veteran in her 
application for a TDIU indicated (at least facially) that her 
"ruptured [and] repaired" left Achilles tendon initially 
"affected [her] full time employment" in 1988, the record in 
fact reflects that such related injury was not sustained 
until 1993.  Further, the Board notes that the January 2000 
VA (orthopedic) examiner, while affirmatively asserting that 
"from an orthopedic standpoint [the veteran] would be suited 
for sedentary work activities", added, significantly, that 
that employment of such character might still be precluded by 
factors including her "psychological makeup".  In the latter 
connection, the Board observes that a report pertaining to 
the veteran's psychiatric examination by VA in January 2000 
reflects that, owing to conditions (elsewhere in the report 
deemed to be the veteran's "primary problems") including 
post-traumatic stress disorder, panic attacks, bipolar 
disorder and a personality disorder, the veteran was rendered 
"unemployable".  On the basis, then, of the above-cited 
commentary advanced by two VA examiners, the Board is readily 
persuaded that, to whatever extent the veteran's 
employability is impaired, psychiatric disablement clearly 
plays a predominant role in the same.  Further, at least in 
passing, the Board would merely observe that there is no 
evidence of record that indicates that the veteran is unable 
to secure employment of a substantially gainful nature due 
solely to her postoperative residuals of left Achilles tendon 
repair, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  Finally, there would appear to be no exceptional 
or unusual disability factors warranting extraschedular 
consideration and the veteran's lone 30 percent rating (for 
her postoperative residuals of left Achilles tendon repair) 
does not, in any event, meet the criteria for a TDIU under 
38 C.F.R. § 4.16. 

Given the four considerations addressed in the preceding 
paragraph, as well as the reasoning advanced by the Board 
thereabove at the outset of its analysis bearing on the 
veteran's claim for a TDIU, it is concluded that the 
preponderance of the evidence is against her appeal for a 
TDIU.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; VAOPGCPREC 8-97.


ORDER

A rating in excess of 30 percent for postoperative residuals 
of left Achilles tendon repair is denied.

A total rating based on unemployability due to service-
connected disabilities is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

